1-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim(s) 1, 3, 5-6 and 8-18 is/are objected to because of the following informalities: 
Claim 1, “feeding means for a starting material” should be changed to --feeding means configured for feeding a starting material--.
In claims 3, 5-6, 8-18, symbols for claimed parameters (e.g. TS, TP, p, pL, pH, s, F, TL, FS, p, ΔV, E, Q, etc.) should be in parenthesis as the symbols seem to be reference characters in the instant drawings and specification.
Claim 17, “arranged in a (16a) of the outlet opening (16)” should be changed to --arranged in a region (16a) of the outlet opening (16)--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“feeding means (12)” in claims 1-2 with corresponding structure/scope disclosed at [0043]  and Figures 1-3 of instant publication;
“means (13) for keeping a temperature TS of the infeed zone below a temperature TP” in claim(s) 3 with corresponding structure disclosed at [0045] and Figs. 1-3 of instant publication;
“cooling means (13)” in claim(s) 4 with corresponding structure disclosed at [0045] and Figs. 1-3 of instant publication;
“drive source (32)” in claim(s) 5-6, 9, 15, and 19 with corresponding structure disclosed at [0026, 0043] and Figs. 1-3 of instant publication;
“mechanical transmission means (32b)” in claim 7 with corresponding structure disclosed at [0043] and Figs. 1-3 of instant publication;
“a travel measuring system” in claim(s) 8 without a clear/definite corresponding structure in the instant publication;
“active regulation means (35)” in claim(s) 9 and 19 with corresponding structure disclosed at [0028, 0044] and Fig. 1 of instant publication; and
“evaluation unit (4)” in claim(s) 11-14 and 18 without a clear/definite corresponding structure in the instant publication. 
interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-4, 8-14 and 17-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the feeding means (12) is configured for a starting material (20) which is present as a granulate” which is indefinite as it contradicts/undermines the limitation “feeding means (12) for a starting material (20) of variable viscosity” in claim 1. Examiner submits that granulate materials do not have a viscosity or a variable viscosity. Is applicant claiming a granulate that has variable viscosity? Are the “starting materials (20)” in claims 1 and 2 same or different? Examiner notes that the disclosed material has a viscosity after it leaves the feeding means 12 and until it is melted within the 
Claim 3 recites the limitation “keeping a temperature TS of the infeed zone below a temperature TP, above which the starting material (20) plasticizes” is indefinite as it can have multiple plausible interpretations. Is the TS below the TP, above the temperature at which the starting material plasticizes, or between both temperature conditions? Is the “above which the starting material (20) plasticizes” the scope/definition of temperature TP? Examiner recommends applicant to change the limitation to --keeping a temperature TS of the infeed zone below a temperature TP, wherein the temperature TP is at least a temperature at which the starting material (20) plasticizes-- to overcome the rejection.  
Claim(s) 4 is/are rejected as being dependent from claim 3 and therefor including all the limitation thereof.
Claim 4 recites the limitation “a cooling means (13) of the infeed zone” which is indefinite as it contradicts/undermines the limitation “a means (13)” introduced in claim 3. Is the “cooling means (13)” of claim 4 same or different from the “means (13)” of claim 3? Examiner recommends applicant to change the limitation to --wherein the means (13) comprises a cooling means (13a) configured for cooling the infeed zone-- to overcome the rejection.
Claim 8 recites the limitation “a travel measuring system (33) for a position s of the plunger (31)” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. [0044] and representation/character 33 in Fig. 1 of instant publication are not sufficient written description to determine the corresponding structure/scope encompassed by the claimed term. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim(s) 9-14 and 17-19 is/are rejected as being dependent from claim 8 and therefor including all the limitation thereof.
Claims 9, 16, and 19 recite the limitation “the granulate (21)” which is indefinite. There is insufficient antecedent basis for this limitation in the claims. Examiner notes that “the granulate (21)” is introduced in claim 2.
Claims 9, 14, and 19 recite the limitation the limitation “the force F which is exerted by the plunger (31)” which is indefinite. There is insufficient antecedent basis for this limitation in the claims. 
Claim 11 recites the limitation “evaluation unit (4) configured to evaluate a volumetric increase AV+ of the liquid phase (22) of the starting material (20) when being relieved through the outlet opening (16) from the pressure pL” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. [0039, 0049] and box/representation 4 in Figs. 2-3 of instant publication are not sufficient written description to determine the corresponding structure/scope encompassed by the claimed term. It is unclear the structure/program/algorithm used/needed in the evaluation unit that allows determination of AV+ from pL. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim(s) 12-14 is/are rejected as being dependent from claim 11 and therefor including all the limitation thereof.
Claims 12-14 recite the limitation “evaluation unit (4) … configured to …”, and therefore, they have a similar issue as claim 11 above. [0039, 0049] and box/representation 4 in Figs. 2-3 of instant publication are not sufficient written description to determine the corresponding structure/scope encompassed by the claimed term or the structure/program/algorithm/configuration used/needed in the evaluation unit to allow the claimed functions (determination of the claimed parameters). The determination of parameters with the minimal provided parameters are not intuitive. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 12 and 18 recite the limitation “the temperature TL” which is indefinite. There is insufficient antecedent basis for this limitation in the claims. 
Claims 13-14 recite the limitation “passes (23) through the outlet opening (16)” which make the scope of the claim indefinite as reference character (23) is used in the published application to designate the extruded strand from the print head ([0049] and Fig. 2 of published application). Examiner recommends applicant to change the limitation to --passes through the outlet opening (16)-- to overcome the rejection.
Claim 18 recites the limitation “configured to evaluate a volumetric increase AV+ of the liquid phase (22) of the starting material (20) when being relieved through the outlet opening (16) from the temperature TL” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. [0039, 0049] and box/representation 4 in Figs. 2-3  of instant publication are not sufficient written description to determine the corresponding structure/scope encompassed by the claimed term or the structure/program/algorithm/configuration used/needed in the evaluation unit that allows determination of AV+ from TL. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (JP 2015168135A – of record with English machine translation – attached).
In the specification and figures, Mori discloses a print head substantially as claimed by applicant.
Regarding claim 1, Mori discloses a print head (100) for a 3D printer (Figs. 1-2 and accompanying text in pp. 2-3), the print head comprising an infeed zone (zone where pellet 1 is received 

    PNG
    media_image1.png
    581
    397
    media_image1.png
    Greyscale

Regarding claim 2, Mori further discloses that the feeding means (9) is configured for feeding the starting material which is present as a granulate (9 is configured for feeding pellet 1 which is in granulate form: pg. 3 and Fig. 1).
Regarding claims 3-4, Mori further discloses the technique of providing a cooling unit (11) in the infeed zone for keeping/cooling a temperature of the infeed zone below the melting/plasticizing 
Regarding claim 5-6 and 15, Mori further discloses to include a drive source (plunger motor 4a) for driving the plunger (4) in a controlled manner for generating a pressure feeding in the starting material pellet 1 (pg. 3, abstract, and Fig. 3).
Mori is silent about the amount of pressure generated by the drive source in the starting material. However, the claimed generated pressure ranges merely set(s) forth the intended use/operation of the claimed drive source, which do not add patentable weight to the structural limitations of the apparatus. See MPEP 2114 II and MPEP 2115. Furthermore, since Mori’s and claimed drive source for the plunger are patentably indistinct in terms of structure, the drive source of Mori is expected to be capable of generating a pressure in the starting material within the claimed ranges. See MPEP §§ 2112.01 I and 2114 I-II. Examiner further notes that motors for driven plungers are known in the art to be intrinsically capable of generating any desired pressure on the material being plunged including very high pressures. For instance, see P0006, 0026-00028, and Fig. 1 of Giebels (DE 102013114086A1 with English machine translation – attached).
Regarding claim 7, Mori further discloses wherein a drive source for the plunger (4) is an electric motor (plunger motor 4a) with a mechanical transmission means (transmission unit 43 and interconnected components not shown: pg. 3 and Figs. 1 and 3). Examiner further notes that electric motors with transmission means to convert rotary motion into linear motion for driving plungers or hydraulic pressure sources are well-known drive sources suitable for driving plungers for the benefits of enabling exertion of very high forces on the plungers, generation of very high pressures, and precise linear movements in the art. For instance, see P0009-0010, and Fig. 1 of Giebels (DE 102013114086A1 with English machine translation – attached).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claim 1 above, and further in view of Ranky (US 20150077215) and/or Yasui (US 5238147).
Regarding claim 8, Mori further discloses/suggests to include a means to detect a position of position of the plunger 4 to determine when to supply pellet material (paragraph 13 in pg. 3). 
In the same field of endeavor, print heads, Ranky discloses the technique of including a travel measuring system (encoders or potentiometer) for measuring a position of a plunger in a print head for the benefit(s) of enabling position control/monitoring of the plunger and/or enhancing dispensing (P0069 and 0071).
In an analogous arts, dispensing apparatuses comprising a plunger, Yasui discloses the technique of including a travel measuring system (8) for measuring a position of a plunger in the dispensing apparatus for the benefit(s) of enabling position control/monitoring of the plunger and/or enhancing dispensing (Figs. 1-2 and accompanying text). 

Regarding claim 9, Mori further discloses/suggests to include an active regulation means (control unit 561) capable of controlling a drive source (4a) of the plunger (4), wherein the active regulation means 561 is capable of regulating a force (pressure = force/area) which is exerted by the plunger on the starting material to a predefined setpoint value (Fig. 3, pg. 3, and accompanying text of Mori). See MPEP §§ 2112.01 I, 2114 I-II, and 2115. Ranky further discloses and obviates the technique of including an active regulation means (controller) capable of regulating a force (pressure = force/area) which is exerted by the plunger on the starting material to a predefined setpoint value for the benefit(s) of enhancing control of the dispensing rate (P0071 and Fig. 13). 
Regarding claim 10, Mori does not disclose a pressure sensor. 
However, Ranky further discloses the technique of arranging a pressure sensor in the print head for the benefit(s) of allowing monitoring of pressure of a liquid phase of the material, determining quantity of the material corresponding, and/or enhancing/controlling dispensing (P0056, 0071, and Fig. 13).
Yasui further discloses the technique of arranging a pressure sensor (14) in a region near an outlet opening (22) of the dispensing apparatus for the benefit(s) of allowing monitoring of pressure of a liquid phase of the material, determining quantity of the material corresponding to the compression allowance, and/or enhancing/controlling dispensing (Figs. 1-2 and accompanying text). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of the combination by including a pressure sensor in a region near the outlet opening of the print head for the benefit(s) of allowing monitoring of pressure of a liquid phase of the material, determining quantity of the material corresponding to the compression allowance, and/or enhancing/controlling dispensing. See MPEP §§ 2143 I C, 2143 I D, 2143 I G, and/or 2144 II.
Regarding claim 19, the combination of Mori in view of Ranky and/or Yasui, as applied to claims 8 and 9 above, discloses/obviates all the limitations of the claimed 3D printer. 
Claim(s) 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Ranky and Yasui as applied to claim 10 above, and further in view of Bosveld (US 20190232566).
Regarding claim 11, Mori does not disclose an evaluation unit. 
Ranky further discloses/suggests the technique of including an evaluation unit (controller) configured for evaluating/monitoring a dispensing rate based on the measured pressure by the pressure sensor (P0056, 0071, and Fig. 13). 
In the same field of endeavor, print heads, Bosveld discloses the technique of including an evaluation unit (controller 116) configured for evaluating/determining volumetric flow errors (i.e. positive/negative volumetric changes in dispensing material) based on a pressure measured by a pressure sensor (140) near the outlet opening of the print head for the benefit(s) of allowing corrections to the volumetric flow rate and/or enhancing dispensing control during 3D printing operations (P0037, 0045, F2,and Fig. 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of the combination in view of Ranky and Bosveld by including an evaluation unit configured to evaluate a volumetric increase AV+ of the liquid phase of the starting material when being relieved through the outlet opening  from the pressure measured by the pressure sensor for the benefit(s) of allowing corrections to the volumetric flow rate and/or enhancing dispensing control during 3D printing operations. See MPEP §§ 2143 I C, 2143 I D, 2143 I G, and/or 2144 II.
Regarding claim 13, modified Mori does not disclose the additional function of the evaluation unit. 
However, a PHOSITA having basic knowledge in the well-know fields of fluid dynamics and thermodynamics would have known/recognized that energy flow would have known/recognized that energy flow for apparatuses comprising plunger/pistons can be calculated/derived using well-known 
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of the combination in view of general knowledge in fluid dynamics and thermodynamics by configuring the evaluation unit to evaluate an energy flow E which transports the liquid phase of the starting material, which liquid phase passes through the outlet opening for the benefit(s) of ensuring material printing and/or enhancing printing control/accuracy. 
Regarding claim 14, modified Mori does not disclose the additional function of the evaluation
However, Ranky further discloses/suggests the technique of including an evaluation unit (controller) configured for controlling a dispensing rate based on a measured position of the plunger and/or force exerted by the plunger for the benefit(s) of enhancing dispensing control/accuracy (P0056, 0071, and Fig. 13).
A person having ordinary skill in the art (i.e. PHOSITA) having basic knowledge in the well-know fields of fluid dynamics, thermodynamics, and liquefier design would have known/recognized that the position of the plunger and/or the force exerted by the plunger are directly related to mass flow rate via well-known equations and that the mass flow rate can be easily derived by measuring the necessary parameters.
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of the combination in view of general knowledge in fluid dynamics and thermodynamics by configuring the evaluation unit to evaluate a mass flow of the liquid phase of the starting material passing through the outlet opening based on the measured position of the plunger and/or from a measured/computed force which is exerted by the plunger for the benefit(s) of allowing mass volumetric flow rate monitoring and/or enhancing printing control/accuracy during 3D printing operations.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Ranky, Yasui and Bosveld as applied to claim 11 above, and further in view of Kim (US 20160200024).
Regarding claim 12, the combination does not disclose the additional function of the evaluation unit. 
In the same field of endeavor, print heads, Kim discloses the technique of including an evaluation unit (260) capable of correlating extrudate flow rate to a temperature measured by a temperature sensor (215) near the outlet opening of a print head for the benefit(s) of enhancing dispensing control/monitoring (P0046, 0049-0052, 0059 and Fig. 4).
A person having ordinary skill in the art (i.e. PHOSITA) having basic knowledge in the well-know fields of fluid dynamics, thermodynamics, and liquefier design would have known/recognized that extrudate volumetric rate and temperature are directly related. For instance, a PHOSITA would have known/recognized a temperature drop yields the predictable result of generating/predicting a decrease of extrudate volumetric flow rate while a temperature increase yields the predictable result of generating/predicting an increase of extrudate volumetric flow rate.    
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of the combination in view of Kim by configuring the evaluation unit to evaluate/predict a volumetric decrease AV- of the liquid phase of the starting material when solidifying after the exit from the outlet opening from a measured temperature in the print head for the benefit(s) of  enabling determination of volumetric rate changes based on the measured temperature in advance, correcting rate changes in-situ and/or enhancing dispensing control/monitoring. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori as applied to claim 1 above, and further in view of Rios (US 20180027616) and/or Ranky (US 20150077215).
Regarding claim 16, Mori does not disclose a force sensor. 
In the same field of endeavor, print heads, Rios discloses the technique of including a force sensor (load cell) capable of measuring a force exerted by the plunger on the material for the benefit(s) of 
In the same field of endeavor, print heads, Ranky discloses the technique of including a “force sensor” for the benefit(s) of enabling monitoring/enhancing printing control/accuracy via the measured force (P0071).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of Mori in view of Rios and/or Ranky by including a force sensor for measuring a force exerted by the plunger on the material for the benefit(s) of enabling/enhancing printing monitoring/controlling/accuracy via the measured force. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Ranky and Yasui as applied to claim 8 above, and further in view of Giebels (DE 102013114086A1 with English machine translation – attached) and/or Crump (US 5121329).
Regarding claim 17, modified Mori does not disclose a temperature sensor. 
In the same field of endeavor, print heads, Giebels discloses the technique of arranging a temperature sensor (140) in a region near an outlet opening (132) of a print head for the benefit(s) enabling temperature/viscosity monitoring/controlling of the liquefied/heated material to be printed (P0032, 0035, and F1).
In the same field of endeavor, print heads, Crump discloses the technique of arranging a temperature sensor (102) in a region near an outlet opening (98) of a print head for the benefit(s) enabling temperature monitoring/controlling of the liquefied material to be printed (Fig. 3 and accompanying text).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of Mori in view of Giebels and/or Crump by including a temperature sensor in a region near the outlet opening of a print head and configured for measuring the temperature of the liquid phase of the starting material for the benefit(s) enabling temperature/viscosity monitoring/controlling of the liquefied material to be printed. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Ranky and Yasui as applied to claim 10 above, and further in view of Kim (US 20160200024).
Regarding claim 18, the combination does not disclose the evaluation unit. 
In the same field of endeavor, print heads, Kim discloses the technique of including an evaluation unit (260) capable of correlating extrudate flow rate to a temperature measured by a temperature sensor (215) near the outlet opening of a print head for the benefit(s) of enhancing dispensing control/monitoring (P0046, 0049-0052, 0059 and Fig. 4).
A person having ordinary skill in the art (i.e. PHOSITA) having basic knowledge in the well-know fields of fluid dynamics, thermodynamics, and liquefier design would have known/recognized that extrudate volumetric rate and temperature are directly related. For instance, a PHOSITA would have known/recognized a temperature drop yields the predictable result of generating/predicting a decrease of extrudate volumetric flow rate while a temperature increase yields the predictable result of generating/predicting an increase of extrudate volumetric flow rate.    
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to further modify the printing head of the combination in view of Kim by including an evaluation unit configured to evaluate a volumetric increase AV+ of the liquid phase of the starting material when being relieved through the outlet opening from the measured temperature for the benefit(s) of  enabling determination of volumetric rate changes based on the measured temperature in advance, correcting rate changes in-situ and/or enhancing dispensing control/monitoring. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16461709 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of reference application ‘709 discloses all the limitations of instant claim 1, and therefore, they are coextensive in scope.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16757442 (reference application). Although claim 1 of reference application ‘442 discloses all the limitations of instant claim 1, and therefore, they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Lee (WO 2015023077A1 – of record with English machine translation - attached) discloses a print head (180) substantially as claimed by applicant in claim 1 with a plunger (181) being introduced in the infeed zone (Fig. 4 and accompanying text). Lee further discloses the technique of incorporating an active regulation means (50) for a drive source (60) of a plunger (181) configured for regulating/controlling the force exerted on the plunger (181) to a predefined value for the benefit(s) of controlling/maintaining the printing speed/amount within a desired value (pg. 4 and Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743